FILED
                             NOT FOR PUBLICATION                               JAN 25 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID GEORGE THOMAS;                             No. 08-70213
MICHELLE THOMAS; SHALDON
WAIDE THOMAS; TYNEAL                             Agency Nos. A075-597-033
MICHELLE THOMAS,                                            A075-597-034
                                                            A075-597-035
              Petitioners,                                  A075-597-036

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 9, 2013
                              Pasadena, California

Before: KOZINSKI, Chief Judge, McKEOWN and M. SMITH, Circuit Judges.

       Michelle and David Thomas and their two children petition for review of the

Board of Immigration Appeals’s (“BIA”) final order dismissing their appeal




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
requesting asylum and withholding of removal. We have jurisdiction under 8

U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the BIA’s determination that the Thomases

did not meet their burden of establishing that they were harmed by persons the

government was unwilling or unable to control. The police responded to Michelle

Thomas’s reports of the vandalism of her car and the incident involving her

daughter by patrolling the area and, for the vandalism incident, taking fingerprints.

See Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010) (noting that local police

response “may provide powerful evidence with respect to the government’s

willingness or ability to protect” applicants); Nahrvani v. Gonzales, 399 F.3d 1148,

1154 (9th Cir. 2005) (holding that the evidence did not compel a finding that acts

were committed by forces the government was unwilling or unable to control

where the police took reports documenting the petitioner’s complaints but were

ultimately unable to solve the crimes). In addition, Michelle Thomas

“acknowledged that [South Africa] does arrest criminals, that trials are conducted,

. . . that convicted persons are put in prison,” and “that there is a full judicial

system operating in South Africa.” Because the Thomases did not meet their

burden on this requirement, they did not establish past persecution. Navas v. INS,

217 F.3d 646, 655-56 (9th Cir. 2000).


                                            2
        Even if the Thomases had established past persecution, substantial evidence

supports the BIA’s determination that the government rebutted any presumption of

a well-founded fear of future persecution by showing a “fundamental change in

circumstances” based on Boss Ronnie’s retirement. 8 C.F.R. § 1208.13(b)(1)(i)-

(ii).

        PETITION DENIED.




                                          3